Appellate Case: 20-1399     Document: 010110609077          Date Filed: 11/23/2021      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 23, 2021
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  RONNIE FISCHER, individually,

        Plaintiff - Appellant,
                                                                 No. 20-1399
  v.                                                (D.C. No. 1:18-CV-00120-PAB-MEH)
                                                                (D. Colorado)
  BMW OF NORTH AMERICA, LLC, a
  Delaware company,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and MORITZ, Circuit Judges.
                    _________________________________

        Plaintiff-appellant Ronnie Fischer1 was injured while changing the front tire of a

 vehicle manufactured by Bayerische Motoren Werke Aktiengesellschaft (“BMW AG”), a

 parent corporation of defendant-appellee BMW of North America, L.L.C. (“BMW”).

 Mr. Fischer sued BMW, alleging products liability, negligence, and breach of warranty



        *
          This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
        1
         Mr. Fischer represented himself before the district court and continues to do so
 on appeal. He is a licensed attorney, however, so his pleadings are not entitled to a liberal
 construction. See Smith v. Plati, 258 F.3d 1167, 1174 (10th Cir. 2001) (“While we are
 generally obliged to construe pro se pleadings liberally, we decline to do so here because
 Smith is a licensed attorney.” (citations omitted)).
Appellate Case: 20-1399       Document: 010110609077         Date Filed: 11/23/2021     Page: 2



 claims. Mr. Fischer designated Dr. Aaron Lalley, a licensed professional mechanical

 engineer, as his liability expert. BMW moved to exclude several of Dr. Lalley’s opinions.

 After granting the motion to exclude, the district court granted BMW’s motion for

 summary judgment on all of Mr. Fischer’s claims. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

                                     I.   BACKGROUND

           In January 2016, Mr. Fischer attempted to change a flat tire on a 2003 BMW

 sedan in Denver, Colorado. Mr. Fischer had reviewed the portions of the vehicle’s

 owner’s manual that provided instructions for changing the vehicle’s tires. Based on the

 manual, he understood he was to place the vehicle in park and apply the parking brake.

 Then, he was to place the jack that came with the vehicle into the integrated jacking

 point. Mr. Fischer believes he followed these instructions as he used the jack to raise the

 front-right portion of the vehicle. Mr. Fischer then removed the flat tire and placed the

 spare tire on the wheel hub. While he was tightening the lug bolt on the spare tire, the

 vehicle fell off the jack. The vehicle suddenly dropped down and pinned his middle

 finger between the asphalt and the lug wrench, crushing and severing a portion of his

 finger.

           Mr. Fischer sued BMW, alleging products liability, negligence, and breach of

 warranty claims. After Mr. Fischer designated Dr. Lalley as his liability expert, BMW

 moved under Federal Rule of Evidence 702 to exclude several of Dr. Lalley’s opinions.

 Three of these disputed opinions are at issue in this appeal. First, Dr. Lalley stated the

 BMW jack had a design defect that rendered it unstable compared to other jacks (the

                                               2
Appellate Case: 20-1399     Document: 010110609077          Date Filed: 11/23/2021      Page: 3



 “Instability Opinion”). Second, Dr. Lalley believed the design defect caused the jack to

 fail and the vehicle to fall, injuring Mr. Fischer (the “Causation Opinion”). Third,

 Dr. Lalley surmised BMW’s jack designers compromised safety in the interest of cost

 reduction or space requirements (the “Intent Opinion”).

        The United States District Court for the District of Colorado granted BMW’s

 motion to exclude these opinions. BMW then moved for summary judgment, arguing

 Mr. Fischer could not succeed on any of his claims given the inadmissibility of

 Dr. Lalley’s expert testimony. In resolving BMW’s motion, the district court explained

 that “[e]ach of [Mr. Fischer’s] claims—strict liability, negligence, and breach of

 warranties—requires [him] to prove a design defect.” App. Vol. 4 at 68. “Because

 [Mr. Fischer’s] sole liability expert’s opinions concerning a design defect have been

 excluded,” and because Mr. Fischer “fail[ed] to identify any other evidence which might

 support a finding of a design defect,” the district court held Mr. Fischer lacked evidence

 on an essential element of his claims and could not survive BMW’s summary judgment

 motion. Id. at 69. The district court then granted BMW’s motion. Mr. Fischer appealed.

                                    II.    DISCUSSION

        On appeal, Mr. Fischer argues the district court (1) failed to perform its

 gatekeeping function, as required under Federal Rule of Evidence 702; (2) abused its

 discretion in excluding three of Dr. Lalley’s disputed opinions; and (3) erred in granting

 BMW summary judgment because the district court’s summary judgment decision was

 premised on its improper exclusion of Dr. Lalley’s opinions. We turn to these issues now.



                                              3
Appellate Case: 20-1399      Document: 010110609077           Date Filed: 11/23/2021      Page: 4



                                  A. Gatekeeping Analysis

        An expert witness must be qualified by “knowledge, skill, experience, training, or

 education.” Fed. R. Evid. 702(a). Further, the expert’s testimony must be helpful to the

 trier of fact, “based on sufficient facts,” and the result of “reliable principles and

 methods.” Id. 702(b). Accordingly, district courts have a “gatekeeper obligation” to

 ensure all expert testimony admitted is both relevant and reliable. Schulenberg v. BNSF

 Ry. Co., 911 F.3d 1276, 1282 (10th Cir. 2018); Daubert v. Merrell Dow Pharms., Inc.,

 509 U.S. 579, 593–95 (1993).

        We review de novo “whether the district court actually performed its gatekeeper

 role in the first instance.” Schulenberg, 911 F.3d at 1282 (quotation marks omitted). To

 do so, we look to “whether the district court carefully and meticulously review[ed] the

 proffered scientific evidence or simply made an off-the-cuff decision to admit the expert

 testimony.” Goebel v. Denver & Rio Grande W. Ry. Co., 215 F.3d 1083, 1088 (10th Cir.

 2000) (alteration in original) (quotation marks omitted). Thus, to perform its gatekeeping

 role, the district court must make specific findings on the record so that this court can

 determine if it carefully reviewed the objected-to expert testimony under the correct

 standards. Adamscheck v. Am. Fam. Mut. Ins. Co., 818 F.3d 576, 586 (10th Cir. 2016).

        The district court satisfied its obligations here. In its seventeen-page decision, the

 district court: thoroughly evaluated Dr. Lalley’s report; set forth the relevant standards

 under Rule 702 and Daubert that governed its analysis; applied these standards to

 evaluate Dr. Lalley’s methodology and qualifications with respect to the opinions BMW



                                                4
Appellate Case: 20-1399       Document: 010110609077            Date Filed: 11/23/2021       Page: 5



 sought to exclude; and provided clear and abundant support for its decision to exclude

 these opinions.

        Mr. Fischer disagrees, arguing the district court did not perform its gatekeeping

 function because it failed to “fully consider the record.” Aplt. Br. at 9. He takes specific

 issue with the court excluding the Instability Opinion after finding it was not based on

 sufficient facts. We first describe the methodology underlying Dr. Lalley’s Instability

 Opinion before affirming the district court’s decision to exclude it.

        In his expert report, Dr. Lalley opined that the “primary flaw” in BMW’s jack

 design is that “[t]he force and displacement required” for the jack to tip over “is

 approximately half of typical designs.” App. Vol. 1 at 30. The report includes a chart

 showing a “[c]omparison of calculated tipping force” between the BMW jack and the

 jacks associated with Pontiac and Ford vehicles. Id. at 34. According to this chart, the

 lateral force required to tip over the BMW jack is 121.1 pounds, whereas the force

 required to tip over the Pontiac and Ford jacks is 292.3 pounds and 209.6 pounds,

 respectively.

        Dr. Lalley derives these figures from a formula he claims measures the force

 required to tip a jack. He states: “resistance to tipping is a torque calculated by

 multiplying the weight of the vehicle that is supported by the jack and the effective lever

 arm upon which the force is acting. The effective lever arm is one half of the jack base

 width plus one half of the platform width.” Id. at 32. He also states “[t]he torque upon the

 jack that is causing the jack to tip can be calculated similarly. The effective lever arm

 causing the jack to tip is the total height of the jack. . . . The critical point for tipping is

                                                  5
Appellate Case: 20-1399      Document: 010110609077           Date Filed: 11/23/2021      Page: 6



 the point at which the torque causing rotation equals the torque resisting rotation.” Id.

 Dr. Lalley estimated the weight on the respective jack to be 1,000 pounds. The district

 court excluded the Instability Opinion after noting that Dr. Lalley “does not explain . . .

 figures [used in his formula] – e.g., the ‘[e]stimated weight on jack’ of 1,000 pounds.”

 App. Vol. 4 at 51 (alteration in original) (quoting App. Vol. 1 at 34).

        Mr. Fischer claims the factual basis for Dr. Lalley’s use of 1,000 pounds was

 contained elsewhere in the record and was understood by the parties “to be representative

 of one-fourth of the weight of the car.”2 Aplt. Br. at 10. But even if true, a district court

 satisfies its gatekeeping function when it “carefully and meticulously review[s] the

 proffered scientific evidence [rather than] simply ma[king] an off-the-cuff decision to

 admit the expert testimony.” Goebel, 215 F.3d at 1088 (emphasis added). That is, a

 district court must carefully examine the expert opinion being proffered to determine

 whether it is admissible under Rule 702. A district court is not obligated to scour the

 entire record to try to make sense of the expert opinion.

        Here, the district court correctly observed that Dr. Lalley’s report used a formula

 involving 1,000 pounds as the estimated weight on the jack, and that the report failed to

 explain from where Dr. Lalley drew that number. See App. Vol. 1 at 34 (using 1,000

 pounds as the estimated weight on the jack); see generally id. at 30–41 (entire expert


        2
         In support, Mr. Fischer cites (1) his response before the district court in
 opposition to BMW’s motion to exclude, which acknowledges Dr. Lalley used 4,000
 pounds for the vehicle’s weight; and (2) BMW’s rebuttal expert’s report, which states
 “Dr. Lalley uses an estimated weight on the jack of 1,000 lbs., or one-fourth of an
 estimated 4,000 lbs. vehicle weight.” App. Vol. 1 at 146.

                                                6
Appellate Case: 20-1399      Document: 010110609077           Date Filed: 11/23/2021       Page: 7



 report, in which 1,000-pound figure is never explained). Nowhere does Dr. Lalley’s

 expert report mention that he uses 4,000 pounds as the estimated weight of the entire

 vehicle, and his rebuttal report also fails to provide clarity on this point. Nor does the

 parties’ apparent understanding of this figure salvage Mr. Fischer’s argument. The

 district court’s gatekeeping function requires it to assure itself that Dr. Lalley’s report was

 admissible under Rule 702, and the court was unable to do so based on the reports before

 it. We are therefore satisfied the district court fulfilled its gatekeeping responsibility.

                                   B. Exclusion Analysis

        If “the district court fulfilled its gatekeeping responsibility, [w]e then review the

 trial court’s actual application of the standard in deciding whether to admit or exclude an

 expert’s testimony for abuse of discretion.” Schulenberg, 911 F.3d at 1282 (alteration in

 original) (quotation marks omitted). “We must afford substantial deference to the district

 court’s application of Daubert.” Etherton v. Owners Ins. Co., 829 F.3d 1209, 1216 (10th

 Cir. 2016) (emphasis in original) (internal quotation marks omitted). “The trial court’s

 broad discretion applies both in deciding how to assess an expert’s reliability, including

 what procedures to utilize in making that assessment, as well as in making the ultimate

 determination of reliability.” Id. “We reverse only if the district court’s conclusion is

 arbitrary, capricious, whimsical or manifestly unreasonable or when we are convinced

 that the district court made a clear error of judgment or exceeded the bounds of

 permissible choice in the circumstances.” United States v. Avitia-Guillen, 680 F.3d 1253,

 1256 (10th Cir. 2012) (internal quotation marks omitted). Mr. Fischer argues the district



                                                7
Appellate Case: 20-1399      Document: 010110609077          Date Filed: 11/23/2021     Page: 8



 court abused its discretion by excluding the Instability, Causation, and Intent Opinions.

 We turn to these now.

    Instability Opinion

        The district court excluded the Instability Opinion because (1) Dr. Lalley failed to

 explain the figures he used in applying his tipping-force formula—specifically, the

 estimated weight variable, discussed supra; and (2) Dr. Lalley did “not establish that his

 formula constitutes a reliable methodology for determining the tipping point.” App. Vol.

 4 at 51. We affirm the first point for the same reason Mr. Fischer’s gatekeeping argument

 fails; Dr. Lalley’s report did not explain the source of his estimated weight variable. The

 district court was therefore unable to conclude for itself that the Instability Opinion was

 factually supported, meaning its decision to exclude the opinion was not arbitrary or

 manifestly unreasonable. See Avitia-Guillen, 680 F.3d at 1256.

        We also affirm the district court’s second point. The district court must evaluate

 proffered expert opinions for reliability, which “calls for a ‘preliminary assessment of

 whether [1] the reasoning or methodology underlying the testimony is scientifically valid

 and . . . [2] that reasoning or methodology properly can be applied to the facts in issue.’”

 Etherton, 829 F.3d at 1217 (quoting Daubert, 509 U.S. at 592–93). The Supreme Court in

 Daubert set forth a checklist for trial courts to consider when assessing the reliability of

 scientific expert testimony. The five factors are: (1) whether the expert’s technique or

 theory can be or has been tested; (2) whether the technique or theory has been subject to

 peer review and publication; (3) the known or potential rate of error of the technique or

 theory when applied; (4) the existence and maintenance of standards and controls; and

                                               8
Appellate Case: 20-1399      Document: 010110609077          Date Filed: 11/23/2021       Page: 9



 (5) whether the technique or theory has been generally accepted in the scientific

 community. Daubert, 509 U.S. at 593–95. These factors are non-exclusive, and the

 district court may therefore properly consider other relevant information. See id. at 593

 (“Many factors will bear on the inquiry, and we do not presume to set out a definitive

 checklist or test.”).

        Here, Dr. Lalley’s methodology lacks indicia of reliability. Dr. Lalley provides no

 evidence that his tipping-force formula is scientifically valid. Indeed, the district court

 observed that Dr. Lalley “cite[d] no independent information that his formula is

 appropriate for measuring the stability of car jacks, is standard or accepted by experts in

 the automotive industry, or has any reliable, scientific basis as applied to jacks of this

 type”. App. Vol. 4 at 51. Dr. Lalley also cites nothing to show that his formula was

 peer-reviewed or published, has a low error rate, or satisfies any of the relevant factors

 set forth in Daubert.3 Further, Dr. Lalley did not test to confirm his predicted results or

 otherwise demonstrate the reliability of his calculations. Although the district court

 acknowledged that Mr. Fischer “is correct that ‘testing is not always required to satisfy

 the reliability threshold of Rule 702,’” it found “that testing of a theory or calculation is


        3
          Mr. Fischer’s attempt to reframe Dr. Lalley’s report as supported by the Daubert
 factors is unavailing. For example, Mr. Fischer notes that “Dr. Lalley explains in his
 report that ‘elements of the design process is [sic] very similar for most mechanical
 engineering projects’” and that “there are agencies that develop standards to maximize
 this uniformity.” Aplt. Br. at 16 (quoting App. Vol. 1 at 43). He further explains that one
 of these agencies is the International Organization for Standards (“ISO”)—an agency
 under which BMW is certified and with which Dr. Lalley is familiar. Id. (citing App. Vol.
 1 at 43). As the district court explained, however, “Dr. Lalley does not indicate what
 these standards are or how they apply to this case.” Appl. Vol. 4 at 51–52 n.3.

                                                9
Appellate Case: 20-1399      Document: 010110609077          Date Filed: 11/23/2021         Page: 10



  particularly important when the expert has provided no supporting evidence

  demonstrating the basis or reliability of his calculations.” App. Vol. 4 at 53 (quoting Heer

  v. Costco Wholesale Corp., 589 F. App’x 854, 862 (10th Cir. 2014) (unpublished)).

  Where Dr. Lalley offered his formula without any support for its reliability or acceptance

  in the scientific community, the district court did not exceed its discretion in finding that

  the lack of testing weighed against its admissibility.

         As the district court noted, Mr. Fischer argues the Instability Opinion was reliable

  because it was based on “general engineering concepts” and “me[t] the standard for

  acceptable methodology by written calculations in support of his opinion.” App. Vol. IV

  at 51–52 (quoting App. Vol. 2 at 79–80). Specifically, he claims that Dr. Lalley

  “discusses in his report . . . the concept of torque, the interplay of force and weight

  causing rotation, and how it causes the tipping point to be reached.” Aplt. Br. at 13; see

  also id. at 13–15 (discussing specific portions of Dr. Lalley’s report that discuss these

  concepts). He notes that “torque is [a] well[-]known scientific principle,” that “[t]here is

  no dispute that a tip over point for the vehicle jack exists,” and that Dr. Lalley’s report

  defines the tipping point for the jack as “‘the point at which the torque causing rotation

  equals the torque resisting rotation.’” Id. at 15–16 (quoting App. Vol. 1 at 32).

         Simply noting a tipping point can be calculated with reasonable certainty,

  however, does not mean Dr. Lalley’s specific formula and calculations for doing so are

  reliable. Again, Dr. Lalley provides no evidence connecting his formula to the scientific

  concepts he highlights. The district court, therefore, could not say how these general

  engineering concepts support the figures Dr. Lalley used to calculate the torque-causing

                                                10
Appellate Case: 20-1399      Document: 010110609077           Date Filed: 11/23/2021         Page: 11



  rotation or the torque-resisting rotation in this case. See General Elec. Co. v. Joiner, 522

  U.S. 136, 146 (1997) (noting that in some cases a trial court “may conclude that there is

  simply too great an analytical gap between the data and the opinion proffered”). The

  district court thus did not abuse its discretion by rejecting Dr. Lalley’s and Mr. Fischer’s

  untethered invocations of “physics” and “mathematical principles” as sufficient to

  establish the reliability of the Instability Opinion under Rule 702.4

     Causation Opinion

         The district court also excluded Dr. Lalley’s Causation Opinion—i.e., his opinion

  that the design defect caused the jack to fail and the vehicle to fall. The parties agree that

  if the district court did not abuse its discretion in excluding Dr. Lalley’s Instability

  Opinion, then it did not abuse its discretion in excluding the Causation Opinion. See Oral

  Arg. at 3:01–3:25 (counsel for Mr. Fischer conceding this point). That is, Mr. Fischer’s

  challenge to the district court’s exclusion of Dr. Lalley’s Causation Opinion is predicated

  on the success of his challenge to the district court’s exclusion of the Instability Opinion.

  See Aplt. Br. at 19 (arguing only that a “finding that the [d]istrict [c]ourt abused its



         4
            Mr. Fischer’s citations to out-of-circuit cases that purportedly contravene the
  district court’s holding here are immaterial. These cases do not bind this court, and
  moreover, the mere fact that one district court admitted an expert under analogous
  circumstances does not render the district court’s decision to exclude Dr. Lalley’s opinion
  here an abuse of discretion. “We must afford substantial deference to the district court’s
  application of Daubert.” Etherton v. Owners Ins. Co., 829 F.3d 1209, 1216 (10th Cir.
  2016) (emphasis and internal quotation marks omitted). And “[w]hen applying Rule 702,
  different courts relying on essentially the same science may reach different results, but
  we could still affirm both decisions due to our deferential standard of review.” Id. at 1217
  (internal quotation marks omitted).

                                                11
Appellate Case: 20-1399      Document: 010110609077         Date Filed: 11/23/2021        Page: 12



  discretion with respect to excluding Dr. Lalley’s [Instability Opinion] . . . would also

  mean that the [d]istrict [c]ourt abused its discretion” with respect to his Causation

  Opinion) (emphasis added). Because we affirm the district court’s exclusion of the

  Instability Opinion, we also affirm its exclusion of the Causation Opinion.

     Intent Opinion

         The district court also excluded Dr. Lalley’s Intent Opinion—i.e., his opinion that

  BMW’s jack designers “compromised safety in the interest of cost reduction or space

  requirements.” App. Vol. 4 at 56 (quoting App. Vol. 1 at 30). It reached this result after

  finding Dr. Lalley was not qualified to testify on BMW’s intent. See id. at 57 (observing

  “courts generally exclude expert testimony that directly attempts to state a corporate

  defendant’s state of mind” because “expert opinions on the intent, motives, or states of

  mind of corporations have no basis in any relevant body of knowledge of expertise”

  (alterations and quotations marks omitted)).

         On appeal, Mr. Fischer does not argue the district court abused its discretion by

  excluding Dr. Lalley’s opinions concerning BMW’s intent.5 See Aplt. Br. at 20 (stating

  Mr. Fischer “does not appeal” the district court’s exclusion of “Dr. Lalley’s opinions

  about intent”). He instead argues the district court’s exclusion of the Intent Opinion was

  broad enough to encompass Dr. Lalley’s thoughts on general product design, which he

  claims “are proper[ly] based on Dr. Lalley’s qualifications.” Id. For example, Mr. Fischer


         5
          Accordingly, we do not reach this issue. See Singleton v. Wulff, 428 U.S. 106,
  120 (1976) (“It is the general rule, of course, that a federal appellate court does not
  consider an issue not passed upon below.”).

                                               12
Appellate Case: 20-1399       Document: 010110609077           Date Filed: 11/23/2021       Page: 13



  asserts Dr. Lalley is qualified to offer the following opinion from his rebuttal report:

  “[o]ptimization of cost, weight and space are common engineering practice. Often

  optimization represents a compromise between factors. Weight and cost are very

  commonly simultaneously optimized in a compromise.” Id. (quoting App. Vol. 1 at 46).

         But the record does not suggest the district court excluded that opinion—or any

  other opinions about general product design. The district court’s ruling was narrow. After

  finding Mr. Fischer “has not met his burden of demonstrating that Dr. Lalley is qualified

  to testify as to the intent of the jack designers,” the district court stated, “Dr. Lalley is not

  qualified to opine on defendant’s intent.” App. Vol. 4 at 57 (emphasis added). As a result,

  the district court specifically held that “this opinion will be excluded.” Id. (emphasis

  added). The singular opinion the district court excluded was Dr. Lalley’s view about why

  BMW designed the jack as it did, not whether the design represented an engineering

  tradeoff between weight, cost, or other factors.

         Nothing in the district court’s ruling suggests it also excluded Dr. Lalley’s

  opinions that did not involve BMW’s intent, motivation, or state of mind. This conclusion

  is further buttressed by BMW’s actual motion to exclude, which never asked the court to

  prohibit Dr. Lalley’s thoughts on general product design. See App. Vol. 1 at 15–16 & n.3,

  23–24 (requesting only that the district court exclude Dr. Lalley’s “Opinion re Intent

  Underlying Design”). Accordingly, we need not affirm or reverse the district court on this

  issue because Mr. Fischer disputes a ruling the district court never made.




                                                 13
Appellate Case: 20-1399      Document: 010110609077         Date Filed: 11/23/2021       Page: 14



                             C. Summary Judgment Analysis

         Summary judgment is warranted when the movant is entitled to “judgment as a

  matter of law” in the absence of a “genuine dispute as to any material fact.” Fed. R. Civ.

  P. 56(a). We review the district court’s entry of summary judgment de novo, “applying

  the same standard for summary judgment that applied in district court.” Sandoval v.

  Unum Life Ins. Co. of Am., 952 F.3d 1233, 1236 (10th Cir. 2020). We view the evidence

  and draw all reasonable inferences in favor of the non-movant—Mr. Fischer. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

         Mr. Fischer argues that, because the district court’s grant of summary judgment

  was predicated on its decision to exclude several of Dr. Lalley’s opinions, reversing its

  decision as to any of those opinions warrants reversing summary judgment. Mr. Fischer

  does not suggest, however, that if the district court’s exclusion decision was proper, there

  is any basis to disturb the district court’s summary judgment decision. Because we affirm

  the exclusion of each of the three disputed opinions, we affirm the district court’s

  summary judgment decision.




                                               14
Appellate Case: 20-1399      Document: 010110609077           Date Filed: 11/23/2021      Page: 15



                                     III.   CONCLUSION

         For these reasons, we AFFIRM the district court’s order.6


                                                 Entered for the Court


                                                 Carolyn B. McHugh
                                                 Circuit Judge




         6
           This court has also been asked to grant a motion for leave to file an amicus brief
  by the Lawyers for Civil Justice (“LCJ”). In deciding whether to grant an amicus’s
  motion to submit a brief, courts consider, among other factors, “whether the proposed
  amicus is a disinterested entity.” United States v. Bd. of Cnty. Comm’rs of the Cnty. of
  Otero, 184 F. Supp. 3d 1097, 1115 (D.N.M. 2015) (quoting Ass'n of Am. Sch. Paper
  Suppliers v. United States, 683 F. Supp. 2d 1326, 1328 (Ct. Int’l Trade 2010)), aff’d 843
  F.3d 1208 (10th Cir. 2016). Here, LCJ states its interest is that it is a national coalition of
  corporations, defense trial lawyer organizations, and law firms whose “primary purpose
  is to advocate for fairness and balance in the administration of civil justice, . . .
  [including] through the filing of amicus curiae in briefs in cases involving the
  interpretation and application of rules to issues in civil litigation.” LCJ Mot. at 2. The
  amicus brief’s author—Lee Mickus—served as BMW’s counsel earlier in this litigation,
  though he has since withdrawn. See Entry of Appearance and Cert. of Interested Parties
  (Nov. 10, 2020), at 2 (noting Mr. Mickus “appeared for [BMW] at various times during
  the underlying District Court litigation proceeding” but has since “withdrawn as counsel
  of record”). Mr. Mickus should have disclosed his prior involvement in this litigation,
  and we reject the motion given that prior involvement.

                                                15